COURT OF APPEALS
                                         EIGHTH DISTRICT OF TEXAS
                                              EL PASO, TEXAS


                                                             §          No. 08-22-00027-CV
     IN THE INTEREST OF:
                                                             §            Appeal from the
     C.A.S., Jr. and S.E.R.S.,
                                                             §           109th District Court
                                 Minor Children.
                                                             §        of Andrews County, Texas

                                                             §              (TC# 21,851)

                                          MEMORANDUM OPINION

           Mother W.R.1 appeals a trial court judgment terminating her parental rights to children

C.A.S., Jr. and S.E.R.S. We affirm the judgment of the trial court.

           Mother is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44 (1967). Court-

appointed counsel has concluded that, after a thorough review of the record, Mother’s appeal is

frivolous and without merit. Mother was notified of the filing of the brief and given an opportunity

to file her own brief.

           In Anders, the Supreme Court recognized that counsel, though appointed to represent the

appellant in an appeal from a criminal conviction, had no duty to pursue a frivolous matter on



1
    We refer to the parties by aliases. See TEX.R.APP.P. 9.8(b)(2).
appeal. Anders, 386 U.S. at 744. Thus, counsel was permitted to withdraw after informing the

court of his conclusion and the effort made in arriving at that conclusion. Id. The procedures set

forth in Anders apply to an appeal from a case involving the termination of parental rights when

court-appointed counsel has determined that the appeal is frivolous. See In re P.M., 520 S.W.3d

24, 27 n.10 (Tex. 2016) (per curiam) (recognizing that Anders procedures apply in parental

termination cases); In re J.B., 296 S.W.3d 618, 619 (Tex.App.--El Paso 2009, no pet.).

       Counsel’s brief meets the requirements of Anders by containing a professional evaluation

of the record and demonstrating that there are no arguable grounds for reversal of the termination

order. Upon receiving an Anders brief, we are required to conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have thoroughly reviewed the entire record, including the Anders brief, and we have

found nothing that would arguably support an appeal. We agree with counsel’s professional

assessment that the appeal is frivolous and without merit. Because there is nothing in the record

that might arguably support the appeal, the final order terminating Mother’s parental rights is

affirmed.

       The Texas Supreme Court has determined that the right to counsel in suits seeking the

termination of parental rights extends to all proceedings in the Texas Supreme Court, including

the filing of a petition for review. In re P.M., 520 S.W.3d at 27; see TEX.FAM.CODE ANN.

§ 107.016(2). Accordingly, counsel’s obligations to W.R. have not yet been discharged. See In re

P.M., 520 S.W.3d at 27. In the event Mother advises appointed counsel that she wishes to

challenge our decision by filing a petition for review, “counsel’s obligations can be satisfied by

filing a petition for review that satisfies the standards for an Anders brief.” Id. at 27-28.

       The judgment of the trial court is affirmed in all respects.


                                                  2
                                             JEFF ALLEY, Justice

June 2, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  3